internal_revenue_service number info release date date cc psi 1-genin- uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that you were medically incapacitated and unable to meet with your accountant before the original due_date of the election revproc_98_55 copy enclosed provides automatic late s_corporation relief for certain taxpayers in general this revenue_procedure grants up to an additional twelve months to file your election provided you have a reasonable_cause for failing to timely file your election the window period for this special provision expires on the return_due_date for the year for which you wish to make the election in your case this means that you must file a corrected form_2553 pursuant to revproc_98_55 before date the return_due_date for the taxable_year we have taken action on your behalf and asked the fresno service_center to accept your election as of the taxpayer’s date of incorporation you should receive a letter confirming this change within days from the date of this letter if you should fail to receive such a letter please contact our office no later than date if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_98_55
